Citation Nr: 0617364	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  05-35 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to an effective date earlier than November 7, 
1996 for the grant of entitlement to a 50 percent rating for 
anxiety.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1977 to 
September 1983.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 1999 and August 2005 rating decisions.  This case 
was advanced on the docket.

The issue of entitlement to service connection for pes planus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence fails to link the veteran's current 
back disability with his in-service complaints of back pain.

2.  The evidence reflects that the veteran met the criteria 
for a 50 percent rating for a general anxiety disorder as of 
July 20, 1992.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lower back 
condition are not met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  An effective date of July 20, 1992, and no earlier, is 
warranted for the grant of a 50 percent rating for a general 
anxiety disorder.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2005).   





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

While the veteran is currently diagnosed with a back 
disability, the medical evidence does not connect his current 
back disability with his complaints of back pain while on 
either active duty or active duty for training. 

The veteran has asserted that his current back condition is 
related to his in-service injuries, but he is not medically 
qualified to testify as to a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  The veteran also submitted an excerpt from the 
"Back Pain Bible."  However, while medical treatise 
evidence can provide important support when combined with an 
opinion of a medical professional; in the present case, the 
treatise evidence submitted by the appellant is not 
accompanied by the opinion of any medical expert, and is too 
generic to provide the required medical nexus.  See Mattern 
v. West, 12 Vet. App. 222, 228 (1999).  The veteran's claims 
file is also void of a medical opinion suggesting that it is 
as likely as not that the veteran's current back disability 
is related to his complaints of back pain in service.  

In May 2005, the veteran underwent a VA examination of his 
back disability.  After a full examination of the veteran's 
back and a review of the veteran's claims file, the examiner 
opined that it was very unlikely that the veteran's current 
back condition was related to the muscle strain that he was 
treated for in the service.

Given that the veteran's claims file is void of a medical 
opinion of record indicating that it is as likely as not that 
his current back disability is related to his in-service 
complaints of back pain, there is no reasonable doubt which 
can be resolved in the veteran's favor.  As such, the 
veteran's claim of entitlement to service connection for a 
lower back disability is denied.

II. Earlier Effective Date

The veteran asserted in his substantive appeal (received in 
January 2000) that an effective date earlier than November 7, 
1996 (the date of the change in regulations regarding the 
rating of mental disorders) was warranted for the grant of a 
50 percent rating for his general anxiety disorder.

Generally, the effective date of an award based on an 
original claim for service connection or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
Unless a claim for VA benefits is received within one year of 
separation from service, the effective date of the claim will 
be the later of the date of receipt of claim and the date 
entitlement arose.  38 C.F.R. § 3.400(b)(ii)(B).

In this case, the evidence supports an earlier effective date 
back to the date of the veteran's claim in July 1992; 
however, a date earlier than that is precluded by law.

In June 1999, the Board granted the veteran's claim for a 
rating in excess of 30 percent for his general anxiety 
disorder, assigning a 50 percent rating.  In implementing the 
decision, the RO assigned November 7, 1996, as the effective 
date for the award, the date of a change in the criteria for 
evaluating psychiatric disorders.  The veteran appealed this 
effective date.  Therefore, an analysis must be taken to 
determine whether the veteran met the criteria for a 50 
percent rating under the criteria in effect before November 
7, 1996.  Under this criteria, a 50 percent disability rating 
was assigned when a veteran's ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, or where by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
of a veteran were so reduced as to have resulted in 
considerable industrial impairment.  Id.

Treatment records reflect that the veteran was treated for 
panic attacks in August 1991.  In November 1992, the veteran 
again sought medical treatment for his anxiety and was 
prescribed Xanax.

In an October 1991 letter from the post office, it was noted 
that the veteran was not reinstated to his job, because of 
his past work history, including poor attendance, poor work 
performance, and poor safety record.  The veteran also 
submitted numerous letters rejecting him from job openings, 
and, as part of his notice of disagreement received in March 
1993, the veteran included a list of more than 60 jobs he had 
applied for without success since 1989.

The veteran also underwent VA examinations in November 1992 
and December 1995.  In 1992, the veteran was noted to have 
preoccupation and to be depressed with a lot of crying 
spells.  In 1995, the veteran indicated that he was nervous 
most of the time, had trouble sleeping, was forgetful, had 
panic attacks, and had periods when he became scared and did 
not want to go anywhere by himself.  He stated that he did 
not feel comfortable in a crowd, that he stayed by himself a 
lot and wrote lyrics, read his Bible, and attended church.  
On evaluation, the veteran was described as quite tense, but 
quite cooperative.  His mood was depressed and he stated that 
worried about keeping his present job.  He reported that he 
had some crying spells.  Depression and anxiety were noted, 
insight was described as superficial, and judgment was fair.  
His memory was good, but he forgot easily when told to 
remember something, probably due to preoccupation.  The 
diagnosis was generalized anxiety disorder with panic 
attacks.

In his statements on appeal, the veteran contended that he 
had panic attacks, mild memory loss, depressed moods, 
decrease in work efficiency, intermittent periods of 
inability to perform occupational skills, kept to himself, 
and had few friends.

The medical and testimonial evidence reflects that the 
veteran's anxiety disorder has resulted in considerable 
industrial impairment, as he has had trouble obtaining and 
maintaining employment.  As such the veteran met the criteria 
for a 50 percent rating under the old rating criteria, and he 
is therefore entitled to a 50 percent rating from the date 
service connection was established in July 1992.  


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in May 2005.  By this, and by the statement of 
the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
Private treatment records and service medical records both 
from active duty and from active duty for training have been 
obtained.  The veteran was also provided with a VA 
examination (the report of which has been associated with the 
claims file).  The veteran was also offered the opportunity 
to testify at a hearing before the Board, but he declined.  
Additionally, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claim, no 
initial disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Additionally, given the positive resolution 
of his earlier effective date claim, the veteran has not been 
prejudiced by the adjudication of this claim.


ORDER

Service connection for a back disability is denied.

Entitlement to an effective date of July 20, 1992, but no 
earlier, for the grant of a 50 percent rating for a 
generalized anxiety disorder is granted, subject to the laws 
and regulations governing the award of monetary benefits.


REMAND

A quadrennial examination report dated in March 1989 
indicated that the veteran had surgery on his left foot 
performed by Dr. James Naples in October 1987.  However, the 
veteran's claims file is void of any records from Dr. Naples.  
As these records may assist in evaluating the condition of 
the veteran's pes planus, and in ascertaining whether it may 
have been aggravated by service, a remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to determine where 
he had his foot surgery and, if necessary, 
obtain any necessary releases.  Obtain any 
surgical or treatment records from Dr. 
Naples, stemming from the October 1987 
surgical procedure.  A negative reply 
should be requested if no records exist.

2.  When the development requested has 
been completed, and any additional 
development conducted as may be warranted 
by a review of any additional records 
obtained, the claim should be 
readjudicated.  If the benefit sought is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


